

116 HR 2751 IH: Mamas First Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2751IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Ms. Moore (for herself, Ms. Haaland, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide coverage under the Medicaid program for
			 services provided by doulas and midwives, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mamas First Act. 2.FindingsCongress finds the following:
 (1)According to the Centers for Disease Control and Prevention, the maternal mortality rate varies drastically for women by race and ethnicity. On average, there are 12.7 deaths per 100,000 live births for White women, 43.5 deaths per 100,000 live births for African-American women, 32.5 deaths for American Indian and Alaskan Native women, and 14.4 deaths per 100,000 live births for women of other ethnicities. While maternal mortality disparately impacts African-American women and indigenous women, this urgent public health crisis traverses race, ethnicity, socioeconomic status, educational background, and geography.
 (2)United States maternal mortality rates are the highest in the developed world and are increasing rapidly.
 (3)Many of these maternal deaths are likely preventable. (4)According to the National Institutes of Health, doula-assisted mothers are four times less likely to have a low-birth-weight baby, two times less likely to experience a birth complication involving themselves or their baby, and significantly more likely to initiate breastfeeding.
 (5)Midwife-led care is associated with cost savings, decreased rates of intervention, lower cesarean rates, lower preterm birth rates, and healthier outcomes for mothers and babies.
 (6)Midwives may practice in any setting, including the home, community, hospitals, clinics, or health units.
			3.Medicaid coverage of services provided by doulas and midwives
 (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (a)—
 (A)in paragraph (29), by striking and at the end; (B)by redesignating paragraph (30) as paragraph (31); and
 (C)by inserting after paragraph (29) the following new paragraph:  (30)services, including prenatal, delivery, and postpartum services, provided by doulas and midwives (as those terms are defined in subsection (ff)) to the extent authorized under State law; and; and
 (2)by adding at the end the following new subsection:  (ff)Doulas and midwives definedFor purposes of subsection (a)(30):
 (1)Doulas definedThe term doula means an individual who— (A)is certified by an organization, which has been established for not less than five years and which requires the completion of continuing education to maintain such certification, to provide non-medical advice, information, emotional support, and physical comfort to an individual during such individual’s pregnancy, childbirth, and postpartum period; and
 (B)maintains such certification by completing such required continuing education. (2)Midwives defined (A)In generalThe term midwife means a certified midwife, certified professional midwife, licensed midwife, and Tribal-recognized midwife.
 (B)Certified midwifeFor purposes of subparagraph (A), the term certified midwife means an individual who is certified by the American Midwifery Certification Board to practice midwifery.
 (C)Certified professional midwifeFor purposes of subparagraph (A), the term certified professional midwife means an individual who— (i)is certified by the North American Registry of Midwives to practice midwifery for normal, low-risk pregnancies and childbirths;
 (ii)completes— (I)a midwifery education program accredited by the Midwifery Education and Accreditation Council or any other entity recognized by the Department of Education; or
 (II)the requirements to obtain a Midwifery Bridge Certificate from the North American Registry of Midwives; and
 (iii)maintains the certification described in clause (i) by completing any required continuing education for such certification.
 (D)Licensed midwifeFor purposes of subparagraph (A), the term licensed midwife means, with respect to a State, an individual who is licensed under State law to practice midwifery.
 (E)Tribal-recognized midwifeFor purposes of subparagraph (A), the term Tribal-recognized midwife means an individual who is recognized by an Indian tribe (as defined in section 4 of the Indian Health Care Improvement Act) to practice midwifery for such tribe.
								.
 (b)Requiring mandatory coverage under State planSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended, in the matter preceding clause (i), by striking and (29) and inserting (29), and (30).
			(c)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section shall apply with respect to medical assistance furnished on or after January 1, 2020.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				